Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.906 Page 1 of 7




  David J. Jordan (1751)
  david.jordan@stoel.com
  Wesley F. Harward (15623)
  wesley.harward@stoel.com
  STOEL RIVES LLP
  201 S. Main Street, Suite 1100
  Salt Lake City, UT 84111
  Telephone: 801.328.3131

  Attorneys for Defendant Corporation of the
    President of The Church of Jesus Christ of
    Latter-day Saints

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION

  MCKENNA DENSON,                                 EMERGENCY MOTION TO
                                                 ENFORCE ORDER AND FOR
                             Plaintiff,            EXPEDITED HEARING
           v.                                   Case No. 2:18-cv-00284
  CORPORATION OF THE                            The Honorable Dale A. Kimball
  PRESIDENT OF THE CHURCH OF                    The Honorable Dustin B. Pead
  JESUS CHRIST OF LATTER-DAY
  SAINTS, a Utah corporation; and
  JOSEPH L. BISHOP,

                             Defendants.


          Defendant Corporation of the President of The Church of Jesus Christ of

 Latter-day Saints (“COP”) submits this Emergency Motion to Enforce Order.




 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.907 Page 2 of 7




                                    INTRODUCTION

          Pursuant to this Court’s order of June 29, 2020, Ms. Denson was to provide

 Xact Data Discovery (“XDD”) with access to her online accounts—including

 social media accounts—and to allow XDD to image her electronic devices.

 (Docket 119). When XDD contacted Ms. Denson on July 10th, she told them that

 she “lost” her cellular phone about three weeks ago and that she cannot remember

 her passwords for her Facebook and Twitter accounts. Ms. Denson’s Facebook

 page is no longer accessible on-line. If the account has been deleted and is not

 promptly restored, the data will be irretrievable.

          COP requests that Ms. Denson be ordered to immediately restore her

 Facebook accounts and recover her password. COP also asks that Ms. Denson be

 required to provide a sworn statement detailing the circumstances of her missing

 cellular phone. Finally, COP requests that this motion be expedited as any delay

 may result in further lost data.

                                     ARGUMENT

          On June 29, 2020, this Court granted COP’s Motion to Preserve Evidence

 (the “Order”). (Docket 119). The Order was based “upon the circumstances of

 this case, which includes the loss of evidence, the changing stories of Plaintiff

 concerning this evidence and how it was stored, the conflicting nature of reports

                                            2
 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.908 Page 3 of 7




 Plaintiff has offered concerning an individual outsider her home, and the alleged

 attacks upon her, the court finds circumstances here warrant access to her

 electronic devices and cloud based accounts to create a mirrored image.” Id. at 9.

          After receiving the Order, counsel for COP attempted to view Ms. Denson’s

 public-facing Facebook page. That page displayed the following message: “This

 Content Isn’t Available Right Now. When this happens, it’s usually because the

 owner only shared it with a small group of people, changed who can see it or it’s

 been deleted.” See Facebook screenshot attached as Exhibit A. Thus Ms.

 Denson’s formerly public account was either made private, deactivated, or deleted

 by no later than June 29, 2020.

          XDD began the collection process on Friday, July 10, 2020. XDD reported

 on their efforts to counsel for COP on Monday, July 13, 2020.1 XDD reports that

 Ms. Denson now claims that she lost her phone about three weeks ago. She

 indicated she purchased a new phone but elected to switch carriers and thus has a

 new phone number. This means much (if not all) of the data from her prior phone,

 including her text messages, cannot be collected. 2


 1
   Per the Court’s Order, XDD has not provided counsel for COP any of the
 documents collected nor access to Ms. Denson’s accounts. The report from XDD
 concerned only their ongoing efforts to collect the accounts and devices.
 2
   Ms. Denson’s new phone is an iPhone but was not “restored” from a backup of a
 prior phone.
                                           3
 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.909 Page 4 of 7




           The login information for Ms. Denson’s Facebook and Twitter accounts she

 provided to XDD was incorrect. Ms. Denson stated that she either could not

 remember or did not know the current passwords. 3 XDD attempted to work with

 Ms. Denson to recover passwords for those accounts. Those attempts were

 unsuccessful because the accounts were connected to her “old” phone number.

 Without access to that phone, her password cannot be recovered.

          The lack of access to Ms. Denson’s Facebook account is particularly

 problematic if the account has been recently deleted. According to Facebook,

 deleted accounts can be restored for up to 30 days. “After 30 days, [the] account

 and all [the] information will be permanently deleted.”4 Given that the deletion

 may have happened on June 29, 2020 at the latest, the 30-day window is quickly

 closing (if it has not closed already).

          For the foregoing reasons, COP requests that Ms. Denson be ordered to

 immediately take all steps necessary to recover her cellular phone data and access

 to her accounts. Ms. Denson could accomplish this by locating her prior cellular



 3
   Ms. Denson claims that she gave several other individuals access to her account
 some months ago and suggests they may have changed the password without her
 knowledge.
 4
   https://www.facebook.com/help/224562897555674?helpref=search&sr=2&query
 =find%20a%20deleted%20account&search_session_id=1f0e744e8b1792bac2b445
 78f2f2a18b
                                           4
 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.910 Page 5 of 7




 phone. Otherwise, Ms. Denson should be required to immediately work with her

 prior phone provider to obtain a new phone with her old phone number and

 whatever data can be salvaged. With her old phone number, Ms. Denson could

 provide to XDD access to her social media accounts. Ms. Denson should also be

 required to immediately contact Facebook to recover and/or reset her password.

          COP also requests that Ms. Denson be required to provide a sworn

 declaration or affidavit detailing the circumstances surrounding her missing

 cellular phone. This declaration should include the date on which she lost her

 phone, where she was when she realized it was missing, and what efforts she has

 made to recover it.

          Finally, COP requests that the Court set an emergency hearing as soon as

 possible on this Motion without waiting for Ms. Denson to file a written response.

 Ms. Denson has repeatedly missed deadlines for filing responses to COP’s

 motions. In this case, any such delay could cause further data loss. Ms. Denson

 may, of course, file a response prior to the hearing. Otherwise she may respond

 orally during the hearing.




                                            5
 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.911 Page 6 of 7




           DATED: July 13, 2020.
                                          STOEL RIVES LLP


                                          /s/ David J. Jordan
                                          David J. Jordan
                                          Wesley F. Harward

                                          Attorneys for Defendant Corporation of
                                            the President of The Church of Jesus
                                            Christ of Latter-day Saints




                                      6
 107318168.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 120 Filed 07/13/20 PageID.912 Page 7 of 7




                               CERTIFICATE OF SERVICE

                 I hereby certify that on July 13, 2020, a full and correct copy of the

    foregoing EMERGENCY MOTION TO ENFORCE ORDER AND FOR

    EXPEDITED HEARING was served upon the following via email and

    U.S. mail:

          McKenna Denson
          1715 ½ E 8th Street
          Pueblo, CO 81001
          Email: mckenna.aitcounseling@gmail.com



                                                /s/ Rose Gledhill




                                                7
 107318168.1 0056812-00006
